DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 04 June, 2020. Claims 1, 26-36, 38, 44, 54, 56, 61, 62, and 72-74 are pending in the instant application. 

37 C.F.R. § 1.84
	The drawings filed 10 October, 2019, have been reviewed and are acceptable.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 26-36, 38, 44, 54, 56, 61, 62, and 72-74 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
Concerning claim 1, the phrase “optionally an adenovirus preferably a type 5 adenovirus” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See M.P.E.P. § 2173.05(d). Amendment of the claim language to recite “wherein the virus is a type 5 adenovirus (Ad5) or adeno-associated virus (AAV)” would be remedial.
Concerning claim 26, the phrase “thereby to produce the recombinant oncolytic adenovirus” is confusing because the preceding text already discloses conditions that permit the production of a recombinant oncolytic adenovirus. Furthermore, the claim references an adenovirus that is “optionally a type 5 adenovirus (Ad5)”, which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See M.P.E.P. § 2173.05(d). Amendment of the claim language to recite “under conditions to permit production of the recombinant oncolytic adenovirus, where said adenovirus is a type 5 adenovirus (Ad5)”, would be remedial.
Concerning claim 38, the claim references an E1a promoter mutation that “optionally comprises a deletion of nucleotides corresponding to about -300 to about -250 upstream of the initiation site of E1a (e.g., deletion of nucleotides” and “optionally comprises the sequence GGTGTTTTGG” which render the claim vague and indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See M.P.E.P. § 2173.05(d). Moreover, the term “about” also precludes precise determination of the location of the mutation. Amendment of the claim language to recite “wherein the deletion comprises one of the following: a) deletion of the entire TATA box,…,and wherein the E1a promoter comprises the nucleotide sequence GGTGTTTTGG (SEQ ID NO.: 2)”, or something similar thereto as supported by the disclosure, would be remedial.
Concerning claim 44, the claim states “wherein the deletion optionally comprises deletion of the entire TATA box…(e.g., deletion of nucleotides corresponding to -31 to -24…(e.g., deletion of nucleotides corresponding to 472 to 475 of the Ad5 genome” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See M.P.E.P. § 2173.05(d). Amendment of the claim language to recite “wherein the deletion comprises one of the following deletions: a) deletion of the entire TATA box, b) deletion of nucleotides -27 to -24 of the E1a promoter,…”, or something similar thereto as supported by the disclosure, would be remedial.
Concerning claim 54, the claims reference a recombinant oncolytic adenovirus wherein the polynucleotide deletion comprises SEQ ID NOS.: 3, 8, and 9. This recitation is confusing because the claim fails to identify which portions of the adenovirus genome have been deleted to create these new sequences. Applicant should amend the claim language to clearly identify those portions of the adenovirus genome that have been deleted to produce the new sequences.
Concerning claim 56, the claim “optionally” references a series of promoter deletions and “optionally” references a particular nucleotide sequence. This phrase is vague and indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See M.P.E.P. § 2173.05(d). Amendment of the claim language to recite “wherein the deletion comprises one of the following: a) deletion of the entire CAAT box,…,and wherein the E1a promoter comprises the nucleotide sequence TTCCGTGGCG (SEQ ID NO.: 10)”, or something similar thereto as supported by the disclosure, would be remedial.
	Concerning claim 62, the claim recites a series of mutations that “optionally comprises deletion of about 200 nucleotides adjacent the start site of E1b-19k (e.g., deletion of 202 nucleotides”, transgene insertion sites “wherein the transgene is optionally inserted between nucleotides”, and a genomic structure that “optionally comprises, in a 5’ to 3’ orientation”, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See M.P.E.P. § 2173.05(d). Moreover, the term “about” also precludes precise determination of the location of the mutation. Amendment of the claim language to recite “an E1b-19k insertion site comprising a deletion of 200 nucleotides adjacent to the start site”, wherein “the transgene is inserted between nucleotides corresponding to 1714 and 1917”, and wherein “the recombinant oncolytic adenovirus comprises the following structure in a 5’ to 3’ orientation”, or something similar thereto as supported by the disclosure, would be remedial.

35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

	Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being clearly anticipated by Gilbert et al. (2014). The claim is directed toward a method for producing a recombinant virus comprising infecting an A549 host cell with a recombinant virus and suspension culturing the infected A549 host cell in serum-free medium. Gilbert and coworkers disclose the production of adenovirus vectors from A549 cells grown in serum-free suspension cultures (see Abstract, p. 177; Materials and Methods, pp. 178-180; and Results, pp. 181-185). This teaching clearly meets all of the claimed limitations.

	Claims 1 and 26, 28-36, 61, and 74 are rejected under 35 U.S.C. § 102(a)(1) as being clearly anticipated by Longley et al. (2005). Claim 1 is directed toward a method for producing a recombinant virus comprising infecting an A549 host cell with a recombinant virus and suspension culturing the infected A549 host cell in serum-free medium. Claim 26 is directed toward a method for producing a recombinant oncolytic adenovirus comprising infecting an A549 host cell with a recombinant virus and suspension culturing the A549 host cells in serum-free media. Claim 3 recites culturing the A549 host cells for at least three days. Claims 29-33 are directed toward various purification steps (lysing the cells with nuclease treatment (claims 30 and 31) or ion exchange chromatography (claims 32 and 33)). Claims 34-36 state the method provides 10x more recombinant oncolytic adenovirus as compared to other methods. Claim 61 requires the oncolytic adenovirus to further carry a transgene. Claim 74 is directed toward a recombinant virus that replicates in hyperproliferative cells.
	Longley and associates disclose the propagation of conditionally replicating adenoviruses (CRAVs) (01/PEME) in A549 cells using serum-free suspension cultures (see Abstract, p. 161; Materials and methods, pp. 162 and 163; and Results, pp. 163-165); (claims 1 and 26). The recombinant CRAV 01/PEME replicates efficiently in tumor cells (claim 74), carries a transgene (E2F-Rb) (claim 61), and displays oncolytic characteristics (see left col., p. 162; Materials and methods, p. 163; and Results, pp. 164-165). The cells were cultured for at least three days following infection (claim 28) (see Fig. 2, p. 165). Recombinant CRAV were purified using nuclease treatment and ion-exchange chromatography (claims 29-33) (see Materials and methods, right col., p163). This teaching clearly meets all of the claimed limitations. Concerning claims 34-36, the method disclosed by Longley and associates contains identical steps to those currently claimed. Therefore, the skilled artisan would reasonably expect this process to produce 10x more virus as compared to another method.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. § 103 as being unpatentable over Longley et al. (2005) in view of Gilbert et al. (2014). The claim is directed toward a method of propagating a recombinant oncolytic adenovirus in SF-BMAdR 281 A549 cells using serum-free media and suspension culture. Longley and associates disclose the propagation of oncolytic conditionally replicating adenoviruses (CRAV) (01/PEME) in A549 cells using serum-free suspension cultures (see Abstract, p. 161; Materials and methods, pp. 162 and 163; and Results, pp. 163-165). This teaching does not disclose the preparation of CRAV in the SF-BMAdR 281 A549 cell line. However, Gilbert and coworkers disclose the preparation of recombinant adenoviruses in SF-BMAdR 281 A549 cells (see Abstract, p. 177; Materials and methods, p. 179-180; Results, pp. 180-182; and Figs. 7 and 8). This teaching clearly demonstrates that SF-BMAdR clone 281 was particularly stable and capable of producing large quantities of virus (see Fig. 8). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to propagate the CRAV of Longley et al. (2005), in the SF-BMAdR 281 A549 cell line, as provided by Gilbert et al. (2014), since the latter teaching clearly demonstrates that this cell line is stable and produces large quantities of virus in a serum-free suspension culture.

Claims 38, 62, and 72 are rejected under 35 U.S.C. § 103 as being unpatentable over Longley et al. (2005) in view of Reid et al. (U.S. Pat. No. 9,073,980 B2, issued 07 July, 2015; hereinafter referred to as the “980 patent”). The claims are directed toward a method of propagating a recombinant oncolytic adenovirus in SF-BMAdR 281 A549 cells using serum-free media and suspension culture. In particular the recombinant comprises a Pea3 deletion in the E1a promoter (claim 38), an E1b-19K insertion site (claim 62), and a transgene that is not operably linked to an exogenous promoter (claim 72). Longley and associates disclose the propagation of oncolytic conditionally replicating adenoviruses (CRAV) (01/PEME) in A549 cells using serum-free suspension cultures (see Abstract, p. 161; Materials and methods, pp. 162 and 163; and Results, pp. 163-165). This teaching does not disclose the preparation of a recombinant comprising a Pea3 deletion in the E1a promoter, an E1b-19K insertion site, or a transgene that is not operably linked to an exogenous promoter. However, the ‘980 patent provides oncolytic recombinant adenoviruses comprising Pea3 deletions in the E1a promoter and the insertion of a transgene into the E1b-19K insertion site (see claims, cols. 47 and 48). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to express the recombinant adenoviruses of the ‘980 patent in the A549 expression system of Longley et al. (2005), to produce large quantities of recombinant adenoviruses in a stable cell line.

Claims 44, 54, 56, and 73 are rejected under 35 U.S.C. § 103 as being unpatentable over Longley et al. (2005) in view of Reid et al. (2019, U.S. Pub. No. 2019/0352669 A1, published 21 November, 2019, and claiming priority to 30 January, 2017 (Prov. Appl. No. 62/452,075); hereinafter referred to as the ‘669 publication). The claims are directed toward various modifications in the E1a promoter (deletion of TATA box (claim 44); deletion of CAAT box (claim 56); a deletion that produces one of SEQ ID NOS.: 3, 8, or 9 (claim 54), or a particular transgene (e.g., TGFβ-trap) (claim 73). Longley and associates disclose the propagation of oncolytic conditionally replicating adenoviruses (CRAV) (01/PEME) in A549 cells using serum-free suspension cultures (see Abstract, p. 161; Materials and methods, pp. 162 and 163; and Results, pp. 163-165). This teaching does not disclose the various claimed E1a promoter modifications or specific transgenes. However, the ‘669 publication teaches recombinant adenoviruses comprising deletions in the TATA and CAAT boxes, deletions that produce one of the claimed sequence modifications, and the expression of various transgenes (see claims, pp. 63-65). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to express the modified recombinant adenoviruses of the ‘669 publication in the A549 adenovirus expression/purification system of Longley et al. (2005), to produce large quantities of recombinant adenoviruses in a stable cell line.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               13 June 2022